                    UNITED STATES DISTRICT COURT
                         DISTRICT OF MAINE


JEREMY EVAN ELLIOTT,                   )
                                       )
             Plaintiff,                )
                                       )
      v.                               )     1:18-cv-00449-JAW
                                       )
RALPH NORWOOD, et al                   )
                                       )
             Defendants.               )


JEREMY EVAN ELLIOTT,                   )
                                       )
             Plaintiff                 )
                                       )
      v.                               )     1:18-cv-00450-JAW
                                       )
PENOBSCOT COUNTY JAIL                  )
HEALTH AND MEDICAL DEPT.,              )
                                       )
             Defendant                 )

               ORDER AFFIRMING THE
    RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

      On February 11, 2019, the Magistrate Judge issued a consolidated

Recommended Decision (ECF No. 6), recommending dismissal of these

matters in accordance with 28 U.S.C. §§ 1915 and 1915A. The Recommended

Decision included notification that the deadline for filing objections and for

the Plaintiff to amend his complaints to assert an actionable claim against

any of the defendants was fourteen (14) days from service of the
Recommended Decision. The deadline has expired and the Plaintiff has not

filed any objection or amended complaint. 1

         I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record; I have made a de novo

determination of all matters adjudicated by the Magistrate Judge’s

Recommended Decision; and I concur with the recommendations of the

United States Magistrate Judge for the reasons set forth in his

Recommended Decision, and determine that no further proceedings are

necessary.

         Accordingly, it is hereby ORDERED that these actions be and hereby

are DISMISSED pursuant to and in accordance with 28 U.S.C. §§ 1915 and

1915A.

         SO ORDERED.

                                             /s/ John A. Woodcock, Jr.
                                             JOHN A. WOODCOCK, JR.
                                             UNITED STATES DISTRICT JUDGE

Dated this 25th day of March, 2019




1
  The Clerk’s Office sent a copy of the recommended decisions to Mr. Elliott on February 11, 2019 at his
listed address. As Mr. Elliott may still be incarcerated, the so-called mailbox rule may apply. Any
objection by Mr. Elliott was due by February 26, 2019. The Court held back on issuing this decision to
make certain that sufficient time had expired to give Mr. Elliott a fair opportunity to object. He has not
done so.


                                                     2
